 


109 HR 4231 IH: To ensure that any affordable housing assistance program of Fannie Mae or Freddie Mac allows participation by nonprofit organizations that engage in voter registration activities required under State law.
U.S. House of Representatives
2005-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4231 
IN THE HOUSE OF REPRESENTATIVES 
 
November 4, 2005 
Mr. Kennedy of Minnesota (for himself and Ms. McCollum of Minnesota) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To ensure that any affordable housing assistance program of Fannie Mae or Freddie Mac allows participation by nonprofit organizations that engage in voter registration activities required under State law. 
 
 
1.Removal of restrictions on eligibility of nonprofit organizations engaging in voter registration activity mandated under State lawTo the extent that the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation is required by any provision of any law reforming the regulation of such entities, or by any regulation pursuant to such a law, to carry out any program under which grants or other financial assistance is made available by such an entity to nonprofit organizations for carrying out affordable housing or public infrastructure development activities, any law, regulation, or restriction making a nonprofit organization ineligible for such grants or assistance, or limiting such eligibility of a nonprofit organization, based on the organization engaging in voter registration activities shall not apply with respect to any voter registration activity of a nonprofit organization to the extent that such organization is required under State law to engage in such activity. 
 
